Title: From Benjamin Franklin to Samuel Rhoads, 26 June 1770
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend,
London, June 26. 1770
It is a long time since I had the Pleasure of hearing from you directly. Mrs. Franklin has indeed now and then acquainted me of your Welfare, which I am always glad to hear of. It is, I fear, partly, if not altogether, my Fault that our Correspondence has not been regularly continued. One thing only I am sure of; that it has been from no want of Regard on either side, but rather from too much Business and Avocations of various kinds, and my having little of Importance to communicate.

One of our good Citizens, Mr. Hillegas, anxious for the future Safety of our Town, wrote to me some time since, desiring I would enquire concerning the Covering of Houses here with Copper. I sent him the best Information I could then obtain; but have since receiv’d the enclos’d from an ingenious Friend, Mr. Wooller, who is what they call here a Civil Engineer. I should be glad you would peruse it, think of the matter a little, and give me your Sentiments of it. When you have done with the Paper, please to give it to Mr. Hillegas. I am told by Lord Despencer, who has covered a long Piazza or Gallery with Copper, that the Expence is charged in this Account too high; for his cost but 1/10 per foot, all Charges included. I suppose his Copper must have been thinner. And indeed it is so strong a Metal, that I think it may well be used very thin.
It appears to me of great Importance to build our Dwelling-Houses, if we can, in a Manner more secure from Danger by Fire. We scarce ever hear of a Fire in Paris. When I was there, I took particular Notice of the Construction of their Houses; and I did not see how one of them could well be burnt. The Roofs are Slate or Tile; the Walls are Stone; the Rooms generally lin’d with Stucco or Plaister instead of Wainscot; the Floors of Stucco, or of sixsquare Tiles painted brown; or of Flag Stones or Marble; if any Floor were of Wood, it was Oak Wood, which is not so inflammable as Pine. Carpets prevent the Coldness of Stone or Brick Floors offending the Feet in Winter. And the Noise of Treading on such Floors overhead is less inconvenient than that on Boards. The Stairs too, at Paris, are either Stone, or Brick with only a Wooden Edge or Corner for the Step; so that on the Whole, tho’ the Parisians commonly burn Wood in their Chimneys, a more dangerous kind of Fuel than that used here, yet their Houses escape extreamly well, as there is little in a Room that can be consumed by Fire, ex[cept] the Furniture. Whereas [in] London, perhaps scarce a Year passes in which half a Million of Property and many Lives are not lost by this destructive Element. Of late indeed they begin here to leave off Wainscotting their Rooms, and instead of it cover the Walls with Stucco, often form’d into Pannels like Wainscot, which, being painted, is very strong and warm. Stone Staircases too, with Iron Rails, grow more and more into Fashion here. But Stone Steps cannot in some Circumstances be fixed; and there methinks Oak is safer than Pine; and I assure you that in many genteel Houses here, both old and new, the Stairs and Floors are Oak, and look extreamly well. Perhaps solid Oak for the Steps would be still safer than Boards; and two Steps might be cut diagonally out of one Piece. Excuse my talking to you on a Subject with which you must be so much better acquainted than I am. It is partly to make out a Letter for renewing our Correspondence, and partly in hope that by turning your Attention to the Point, some Methods of greater Security in our future Building may be thought of and promoted by you, whose Judgment I know has deservedly great Weight with our Fellow-Citizens. For tho’ our Town has not hitherto suffered very greatly by Fire, yet I am apprehensive, that some time or other, by a Concurrence of unlucky Circumstances, such as dry Weather, hard Frost, and high Winds, a Fire then happening may suddenly spread far and wide over our Cedar Roofs, and do us immense Mischief.
If you favour me with a Line, let me know how good Mrs. Rhoads does, and every one of your Children; and how it fares with my dear old Friend Mrs. Paschal. With sincere Esteem, I am, Yours most affectionately,
B Franklin
Mr. Rhoads.
  
Addressed: To / Samuel Rhoads, Esqr / Philadelphia / viâ N York / per Packet / B Free Franklin
